      Case 2:20-cr-00118-DOC Document 40 Filed 09/15/20 Page 1 of 4 Page ID #:106



 1
 2
 3
                                                              S~~ 1 5 2020
 4
 5
 6
 7
 8
               IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                       Case No. CR 20-118-DOC
     I11~TITED STATES OF AMERICA,
13                                       ORDER OF DETENTION
                      Plaintiff,
14
                 v.
15
     VINCE LU,
16
                      Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:20-cr-00118-DOC Document 40 Filed 09/15/20 Page 2 of 4 Page ID #:107



 1                                            I.
 2          On September 15, 2020, Defendant made his initial appearance on the
 3   indictment filed in this matter. Jay Lichtman, a member of the indigent defense
 4   panel, was appointed to represent Defendant.
 5          Defendant submitted on the Pretrial Services Officer's recommendation of
 6 ~ detention.
 7          D     On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

 8   allegedly involving a narcotics or controlled substance offense with maximum
 9   sentence often or more years.
10          ~     On motion by the Government or on the Court's own motion
11   [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the

12   defendant will flee.
13         The Court concludes that the Government is entitled to a rebuttable
14   presumption that no condition or combination of conditions will reasonably assure
15   the defendant's appearance as required and the safety or any person or the
16   community [18 U.S.C. § 3142(e)(2)].
17                                            II.
18         The Court finds that no condition or combination of conditions will

19   reasonably assure: D the appearance ofthe defendant as required.
20                      D the safety of any person or the community.
21         the Court finds that the defendant has not rebutted the § 3142(e)(2)
22   presumption by sufficient evidence to the contrary.
23                                         III.
24         The Court has considered:(a)the nature and circumstances ofthe offenses)
25   charged, including whether the offense is a crime of violence, a Federal crime of
26   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
27   or destructive device;(b)the weight of evidence against the defendant;(c)the
28   history and characteristics ofthe defendant; and (d)the nature and seriousness of
       Case 2:20-cr-00118-DOC Document 40 Filed 09/15/20 Page 3 of 4 Page ID #:108



 1   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 2   considered all the evidence adduced at the hearing and the arguments, the
 3   arguments of counsel, and the report and recommendation ofthe U.S. Pretrial
 4   Services Agency.
 5                                           IV.
 6          The Court bases its conclusions on the following:
 7          As to risk ofnon-appearance:

 8                D      lack of stable residence as Defendant is homeless and does not
 9   have a stable residence where he can reside if released.
10                D      no bail resources
11                ~      prior substance abuse history and ongoing substance abuse
12                ❑
                  X      Unrebutted Presumption.
13
14         As to danger to the community:
15                O      Allegations in the indictment
16                D
                  X      Criminal history —misdemeanor convictions, including drug
17             related offenses
18                ~      prior substance abuse history and ongoing substance abuse
19                ~      Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
20                                            1~~
21         IT IS THEREFORE ORDERED that the defendant be detained until trial.
22   The defendant will be committed to the custody of the Attorney General for
23   confinement in a corrections facility separate, to the extent practicable, from
24   persons awaiting or serving sentences or being held in custody pending appeal.
25   The defendant will be afforded reasonable opportunity for private consultation
26   with counsel. On order of a Court ofthe United States or on request of any
27   attorney for the Government,the person in charge of the corrections facility in
28   which defendant is confined will deliver the defendant to a United States Marshal

                                               2
      Case 2:20-cr-00118-DOC Document 40 Filed 09/15/20 Page 4 of 4 Page ID #:109



 1 for the purpose of an appearance in connection with a court proceeding.
    i
 2 [18 U.S.C. § 3142(1)]

 3
 4   Dated: September 15, 2020
                                                      /s/
 5                                                ALKA SAGAR
 6                                       UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
